Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended so as to provide that the order of the Appellate Division be reversed and the award of the Workmen’s Compensation Board confirmed, with *571a single bill of costs and disbursements in this court to the claimant and the Workmen’s Compensation Board and costs to said board in the Appellate Division. (See Matter of Santo v. Symington Mach. Co., 263 N. Y. 563; Matter of Brennan v. Mack Int. Motor Truck Corp., 263 N. Y. 563, 663.) [See 300 N. Y. 652.)